Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146140                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano,
  v                                                                 SC: 146140                                        Justices
                                                                    COA: 311749
                                                                    Isabella CC: 2011-001635-FH;
                                                                    2011-001642-FH;
                                                                    2011-002495-FH;
                                                                    2011-001835-FH
  FRANCIS EDWARDS PARKS,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 21, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARKMAN, J. (concurring).

         I concur in the Court’s order denying defendant’s application for leave to appeal.
  I write separately, however, to reiterate the concerns I expressed in People v Touchstone,
  483 Mich 947, 948-949 (2009) (MARKMAN, J., dissenting), regarding the imposition of
  supervision fees. MCL 771.3c(1) clearly provides that in “determining the amount of the
  fee, the court shall consider the probationer’s projected income and financial resources.”
  The table contained in MCL 771.3c(1) then proceeds to instruct that if a probationer’s
  projected monthly income is less than $250, the amount of such fee “shall” be zero
  dollars. There was evidence here that defendant had no income, and if that evidence was
  accurate, no fee should have been imposed. Yet, absent any explanation, the trial court
  assessed defendant a $75 monthly fee. Accordingly, I believe the trial court erred.
  However, defendant did not object at sentencing or raise this issue in any postsentencing
  motion, and thus the issue is unpreserved. For that reason alone, I concur in the Court’s
  order denying defendant’s application for leave to appeal.

        MCCORMACK, J., joins the statement of MARKMAN, J.

        VIVIANO, J., not participating.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2013                       _________________________________________
           p0305                                                               Clerk